CASETTALNAAAWIS ISH macHmentho FiledOszy2d Page 4 of2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

VALDOSTA DIVISION

ERIC GYEBI BIMPONG, ;

Petitioner, :

: Case No. 7:21-CV-00023-WLS-MSH

v, : 28 U.S.C, § 2241
Warden, IRWIN COUNTY :
DETENTION CENTER, efal, - ;

Respondents, :

 

STIPULATION OF DISMISSAL
Pursuant to Fed R. Civ. P. 4i(a)( (A), Petitioner and Respondents, by and through their
undersigned counsel, hereby agree and stipulate to voluntary dismissal without prejudice of the
above-styled civil action, with each party to bear its own attorney’s fees and costs.
Respectfully submitted this 21st day of March, 2021.

By: PETER D. LEARY
ACTING UNITED STATES ATTORNEY

s/ Amelia G. Helmick

AMELIA G, HELMICK
Assistant United States Attorney
Georgia Bar No. 142673

United States Attorney’s Office
Middle District of Georgia

P. O. Box 2568

Columbus, GA 31902

Phone: (706) 649-773 1

any. helmick@usdo}. gov

Attorney for Respondents

(signatures continued on next page)

 
CEASE7HALLWVERQVASIWISSKMSH TRECHMETLO Filed Qeevel Page 2 Of2

Sf Hillary Li

Hillary Li (GA Bar Number: 898375)

Phi Nguyen (GA Bar Number: 578019)
Asian Americans Advancing Justice-Atlanta
5680 Oakbrook Parkway, Suite 148
Noreross, GA 30093

Tel: (404) 585-8446

Fax: (404) 890-5690
hli@advancingjustice-atlanta.org
pnguyen@ad vancingjustice-atlanta.org

 

 

5/ Rachel Nagear

Rachel Naggar (MA Bar Number: 568971)
Catholic Legal Immigration Network, Inc.
8757 Georgia Avenue, Suite 850

Silver Spring, MD 20910

Tel: (857) 245-5116

Fax: (301) 565-4824

rhaggar@cliniclegal. org

Attorneys for Petitoner Eric Bimpong

SOO wees this_A 4 day
NA 20 2
7 Wi, Loum
Louls Sands, Sr, dtidg 8
United States Distrlet Court

 
